            Case 1:16-cv-01534-JEB Document 386 Filed 12/19/18 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,

                            Plaintiff,

                    and

 CHEYENNE RIVER SIOUX TRIBE,
                                                            Case No. 1:16-cv-1534-JEB
                            Intervenor-Plaintiff,           [Consolidated with 1:16-cv-1796 and
                                                            1:17-cv-267]
                    v.
                                                            IDENTIFICATION OF CLAIMS TO BE
 U.S. ARMY CORPS OF ENGINEERS,                              PURSUED

                            Defendant.

                    and

 DAKOTA ACCESS, LLP,

                          Intervenor-Defendant.



           Plaintiffs Yankton Sioux Tribe and Robert Flying Hawk hereby identify the claims from their original

Complaint (ECF 1) that they seek to pursue pursuant to the Court’s Minute Order of December 12, 2018, as

follows:

           1.      Plaintiffs’ Second Claim for Relief, with respect to Executive Order 13175 and agency and

departmental policies, regarding development of the environmental assessment.

           2.      Plaintiffs’ Third Claim for Relief, with respect to Executive Order 13175 and agency and

departmental policies, regarding the issuance of Nationwide Permit 12.

           3.      Plaintiffs’ Fourth Claim for Relief, with respect to Executive Order 13175 and agency and

departmental policies, regarding the verification of preconstruction notifications.

                                                        1
         Case 1:16-cv-01534-JEB Document 386 Filed 12/19/18 Page 2 of 3



       4.      Plaintiffs’ Seventh Claim for Relief, violation of the Clean Water Act and the

Administrative Procedure Act for failing to consider the public interest when authorizing the

Nationwide Permit 12 verifications for preconstruction notifications.

       Dated: December 19, 2018.


                                             YANKTON SIOUX              TRIBE AND ROBERT
                                             FLYING HAWK


                                             By: s/ Jennifer S. Baker
                                             Jennifer S. Baker, OKBA# 21938
                                             (Pro Hac Vice)
                                             Jeffrey S. Rasmussen, WA #21121
                                             (Pro Hac Vice)
                                             Fredericks Peebles & Morgan LLP
                                             1900 Plaza Drive
                                             Louisville, CO 80027
                                             Phone: (303) 673-9600
                                             Facsimile: (303) 673-9155
                                             jbaker@ndnlaw.com
                                             jrasmussen@ndnlaw.com
                                             Attorneys for Plaintiffs Yankton Sioux Tribe and
                                             Robert Flying Hawk

                                             s/ Patricia A. Marks
                                             Fredericks Peebles & Morgan LLP
                                             401 9th Street, N.W., Suite 700
                                             Washington, D.C. 20004
                                             Phone: (202) 450-4887
                                             Facsimile: (202) 450-5106
                                             pmarks@ndnlaw.com
                                             Attorneys for Plaintiffs Yankton Sioux Tribe and
                                             Robert Flying Hawk




                                                2
         Case 1:16-cv-01534-JEB Document 386 Filed 12/19/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of December, 2018, a copy of the foregoing

was filed electronically with the Clerk of the Court. The electronic filing prompted automatic

service of the filing to all counsel of record in this case who have obtained CM/ECF passwords.



                                            s/ Catherine A. Wiland
                                            Catherine A. Wiland
                                            Legal Assistant




                                               3
